Title: Extract of a Letter from James Wilkinson, 9 January 1807
From: Pinkney, N.
To: 


                        
                            New Orleans, January 9, 1807, at night.
                        
                        “Having discovered that judge Workman had been promoting some enterprise of moment, I put in motion a couple
                            of “adroit intrigants” to develope his projects. One of them soon discovered that he had proposed to three persons of
                            distinction, the idea of establishing the independence of this territory, and afterwards revolutionizing Mexico; but they
                            were all bound to secrecy, and I found, after several attempts, that they could not be induced to declare what they knew.
                            I therefore determined, after receiving lieutenant Murray’s deposition, to call these gentlemen to my quarters, by
                            separate invitations, and on short notice, to read to them his deposition, to assure them I was apprized of what had
                            passed between Workman and themselves, to warn them against the penalties they might incur by concealment, and to demand
                            from them separately a narrative of facts. I accordingly convened them on the seventh instant, and my project succeeded
                            beyond my expectations. For they not only confirmed the information I had received, with circumstances of considerable
                            variation in each case, but declared that although they did not wish to be considered informers, they were ready to attest
                            to the facts, when regularly called on in a court of justice.
                        Your address to congress has just come to hand; and the thoughtless and impatient, who believe you should
                            know every thing, and that they should occupy your first attention, and who think the affairs of a nation spread over a
                            surface of two thousand miles, can be managed by a “sic volo,” I understand are much appalled by it, and speak of it as
                            the precursor of their abandonment, to the first who may take possession of the country.
                        Being occupied every moment either by active public engagements, or sorrowful domestic duties, I hear these
                            things “en passant,” but have not time to correct the delusion.
                        The strongest tie which binds me to life must, from every appearance, be dissolved in a few days, perhaps a
                            few hours. Permit me to be instrumental in bringing colonel Burr to punishment, for his treasons against his country, and
                            his attempt on my honor, and I shall be utterly indifferent to the future.”
                        True extract,
                        
                            N. Pinkney, Captain.
                            
                        
                    